Citation Nr: 0125588	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

2.  The propriety of the initial evaluation for service-
connected dysthymia, currently rated as 10 percent disabling.

3.  The propriety of the initial evaluation for headaches, 
residuals of an automobile accident, currently rated as 10 
percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

5.  Entitlement to an effective date earlier than February 
27, 1998, for service connection for dysthymia. 




REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  

The issues of the propriety of the initial evaluation for 
service-connected dysthymia, entitlement to TDIU and service 
connection for a back disorder will be addressed in the 
Remand appended to this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder, entitlement to an increased evaluation for 
headaches, and the issue of entitlement to an earlier 
effective for service connection for dysthymia.

2.  In a January 1981 rating decision, the RO denied service 
connection for a back disorder as a residual of an automobile 
accident, the veteran was notified of that decision but did 
not file a timely appeal.

3.  Evidence submitted since the January 1981 rating decision 
tends to establish a material fact which was not already of 
record at the time of the January 1981 rating decision.

4.  On September 1, 1989, the veteran attempted to reopen a 
claim for entitlement to service connection for headaches; 
that claim was granted by the Board in October 1996, with the 
RO thereafter assigning an effective date for the grant of 
service connection of September 1, 1989.  

5.  Headaches as a residual of an automobile accident are 
manifested by complaints of almost daily headaches sometimes 
severe in degree which more nearly approximate characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, but not by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

6.  On February 27, 1998, the veteran filed an original claim 
for entitlement to service connection for depression as 
secondary to service-connected headaches; the claim was 
granted in March 1999, with the RO assigning an effective 
date for the grant of service connection for dysthymia of 
February 27, 1998.


CONCLUSIONS OF LAW

1.  An unappealed January 1981 RO decision which denied 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  Evidence received since the January 1981 rating decision 
is new and material; thus, the claim for service connection 
for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).

3.  The criteria for an evaluation of 30 percent for service-
connected headaches, as a residual of an automobile accident, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Codes 8199-8100 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  The requirements for an effective date prior to February 
27, 1998, for the grant of service connection for dysthymia 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001), 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations, in pertinent part, provide that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.

With respect to the issues which are not the subject of the 
attached Remand, given that the efforts by the RO to assist 
the veteran with the development of facts pertinent to his 
claims were thorough and consistent with the requirements of 
the newly enacted statutory and regulatory provisions 
regarding the VA's duty to assist him, the Board finds that 
the veteran's appeal will not be adversely affected simply 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board specifically notes that the veteran was 
provided with appropriate examination to provide sufficient 
information to evaluate the service-connected headaches.  
38 U.S.C.A. § 5103(A).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in its Statements of the Case as well as in the Supplemental 
Statements of the Case.  Given that the actions by the RO 
reflect fundamental compliance with the newly enacted version 
of 38 U.S.C.A. § 5103, the Board finds that the veteran's 
appeal will not be adversely affected because the RO 
developed this appeal prior to, and did not specifically 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

A.  New and Material Evidence to Reopen the Claim of Service 
Connection for a Back Disorder

While the VCAA and the regulations do not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board specifically 
finds that the RO has informed the veteran of the evidence 
needed both to reopen his claim and to establish service 
connection, as set forth in various rating decisions and 
Statements of the Case.  Therefore, although the RO did not 
have an opportunity to apply the VCAA to the veteran's case, 
the RO essentially met the requirements of the law, and there 
is no prejudice to the veteran in proceeding with this 
appeal.

In this case, the Board observes that the veteran's initial 
claim for service connection for a back disorder as a 
residual of a car accident, was denied in a January 1981 RO 
decision.  The veteran was informed of this rating decision 
in January 1981 but did not respond within one year 
thereafter.  This rating decision is therefore deemed 
"final" under 38 U.S.C.A. § 7105(c) (West 1991).  

The Board notes, parenthetically, that it appears that the RO 
reopened the veteran's claim, and proceeded to adjudicate the 
claim for service connection.  Nevertheless, the Court has 
held that, in a matter such as this, the Board has a duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Further, in view of the Board's disposition on this matter, 
the Board finds that such consideration will not result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2001); see also 38 C.F.R. §§ 20.302, 20.1103 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
(2001), prior to the regulatory change, are applicable in the 
veteran's case as his claim was filed prior to August 29, 
2001.  

In this case, the Board observes that newly received evidence 
includes a June 1998 VA examination report.  This examination 
report reflects the veteran's report of in-service injury to 
the back as a result of a car accident and a diagnosis of 
chronic lumbosacral strain with arthritis.  The veteran has 
reported that he has had back pain since his injury to the 
back in service in 1979.  Evidence considered in the 1981 
denial by the RO included service medical records showing 
treatment for his back in service following a car accident.  
The RO denied the claim in 1981 based on a finding of no 
current disability.  In view of the current diagnosis and the 
additional information from the veteran, the Board finds that 
this new evidence presents a more complete picture of the 
claimed disability and meets the threshold under Hodge and 38 
C.F.R. § 3.156 (2000) to be considered "new" and 
"material."  As such, it is the determination of the Board 
that the veteran's claim for service connection for a back 
disorder should be reopened, with a determination as to the 
merits of the claim pending further development.  

B.  Propriety of the Initial Evaluation for Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

Following service, the veteran sought and was granted service 
connection for headaches as a residual of an automobile 
accident in an October 1996 Board decision.  That decision 
was effectuated in a November 1996 RO decision, which 
assigned a 10 percent rating for that disability, effective 
from September 1, 1989.  The veteran disagreed with that 
determination, indicating that he believed his headaches were 
more than 10 percent disabling.  

Service medical records show that the veteran was in an 
automobile accident in May 1979, after which he was treated 
briefly for post-concussive syndrome.  The veteran maintains 
that he has had head pain and dizziness since the accident.  
His private physician, Norton A. Winer, M.D., has reported 
that he treated the veteran for chronic headaches as early as 
May 1988.  

VA and private treatment records show that the veteran's 
chronic cluster headaches have been treated with Percocet and 
Darvocet.  He has consistently denied nausea or vomiting 
associated with the headaches, and examinations have 
repeatedly noted no neurological deficits.  Specifically, 
when seen in December 1994 he was treated for post-traumatic 
headaches, while in March 1995, he was treated with Percocet 
taper for chronic migraine with opioid dependence.  

A report of VA neurological evaluation dated in June 1998 
revealed complaints of recurrent headaches and pain since the 
accident in service.  The veteran described inpatient 
treatment not consistent with and in fact in excess of that 
corroborated in the record.  The veteran stated that his 
present medications helped less than those he had been on for 
the previous few years.  The present medications kept him 
dizzy, but the pain remained 8 to 9 out of 10 at all times.  
Again he denied nausea, vomiting, loss of consciousness or 
any motor deficit.  He reported that he could no longer work 
or drive due to dizziness and headaches.  On this note, 
however, the examiner pointed out that the record essentially 
contradicted this inasmuch as it showed that the veteran 
served additional active duty following the head injury and 
that he also held several jobs successfully since service.  
Neurological examination, as well as the rest of the physical 
examination, was normal.  The impression was that the 
examination findings and the comfort displayed by the veteran 
during the examination were not consistent with the 
complaints.  The examiner noted that it was unlikely that 
post-concussive headaches could cause cephalalgia for 20 
years, or that they would get worse, or that they would cause 
an otherwise employable person to be unemployable.  The 
examiner opined that with proper treatment, that being the 
currently prescribed Desipramine, the veteran may continue to 
improve somewhat.  

The veteran's headaches are evaluated under Diagnostic Code 
8100, which pertains to migraine headaches.  See 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8100 (2001).  Under 38 C.F.R. § 
4.124a, DC 8100, very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent disability evaluation.  
If there are characteristic prostrating attacks occurring on 
an average of once a month over the past several months, a 30 
percent disability rating is awarded; if such attacks average 
one in two months over the past several months, a 10 percent 
evaluation is awarded.  Less frequent attacks are evaluated 
as noncompensable.

In light of the above, the Board finds that an initial 30 
percent evaluation is warranted for the veteran's headache 
disability.  Although treatment records and examination 
findings show abnormalities, the veteran has described almost 
constant, severe headaches accompanied by dizziness.  The 
Board notes that there is a distinct lack of documentation in 
the medical treatment records reviewed of severe recurring 
prostrating attacks.  However, the veteran's complaints have 
been constant and have required ongoing medication.  The 
Board finds that overall the evidence shows that the 
headaches are, for the most part, on a par with headaches 
that could be described as characteristically prostrating and 
occurring on average once a month.  The Board finds, further, 
however, that the headaches do not occur with such severity 
and frequency that they are completely prostrating and 
prolonged.  It is noted that the findings on examination in 
June 1998 were not consistent with constant headaches 
reported by the veteran.  The veteran appeared comfortable, 
and the objective findings are not suggestive of severe 
attacks of a constant nature.  The Board recognizes that 
headaches other than migraines may be compensated, even 
without the characteristic symptoms of a migraine headache.  
Based upon the claimed frequency and duration of the 
veteran's headaches as well as the number of years the 
veteran has reported such symptomatology, the Board finds 
reasonable doubt as to whether the veteran's symptomatology 
more nearly approximates the criteria for a 30 percent 
disability rating.  As noted above, the diagnostic criteria 
provide that characteristic prostrating attacks averaging one 
per month over the last several months are rated 30 percent 
disabling.  Under the reasonable doubt doctrine, where there 
is an approximate balance of positive and negative evidence 
on the merits of the claim, the benefit of the doubt shall be 
given to the veteran.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.7 (2001).  As such, the Board finds an 
initial evaluation of 30 percent for the veteran's service-
connected headaches to be in order.

However, for these same reasons, the Board finds that an 
initial evaluation in excess of 30 percent is not warranted.  
The veteran's migraines simply are not completely prostrating 
and prolonged, the degree of severity contemplated by a 50 
percent evaluation under the rating schedule.  Severe 
economic inadaptability has not been objectively shown.  The 
Board has considered the veteran's arguments; however, the 
veteran's objectively unsupported contentions are 
substantially outweighed by the clinical data showing no 
persuasive evidence that the symptomatology associated with 
the veteran's headache disability meet the schedular criteria 
for a rating in excess of 30 percent.  In this case, there is 
no objective evidence showing actual treatment for frequent 
completely prostrating and prolonged attacks.  Additionally, 
it is significant to note that on VA examination in 1998, the 
examiner felt that the veteran appeared comfortable and that 
he should continue to improve and do well with his current 
medication.

Further, there has been no showing that the veteran's 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran indicated 
that his conditions together have caused him to lose jobs as 
well as time from work, the VA examiner in 1998 observed that 
appreciable manifestations of the condition were not 
substantial.  The veteran had, in fact, reportedly held jobs 
for years following the accident which he contends caused 
severe, constant pain.  The examiner also observed that the 
condition was manageable with medication.  Moreover, there 
has been no ongoing treatment, and there is no objective 
confirmation that the condition has markedly impaired the 
veteran in the performance of an occupation to the degree 
that is not contemplated by the regular schedular standards.  
Thus, the Board concludes that the disability picture 
presented by this service-connected disability is not 
exceptional and/or unusual, and the demonstrated 
symptomatology is contemplated within the realm of the 
regular rating criteria.  Under these circumstances, further 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

C.  Effective Date for Service Connection for Dysthymia

The veteran is seeking to establish entitlement to earlier 
effective dates for service connection for dysthymia.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim 
application.  38 U.S.C.A. § 5110(a) (West 1991).  The 
applicable exception is found at 38 U.S.C.A. § 5110(b)(1), 
which provides that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(2001).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Id. 

Thus, with a claim for service connection, the effective date 
of an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.

In the present case, the veteran's claim for service 
connection for dysthymia was received in February 1998.  The 
claim for service connection for headaches was filed much 
earlier, in September 1989.  The veteran cites to a treatment 
record dated in March 1991 from Norton A. Winer, M.D., as 
evidence of the intent to apply for service connection for a 
psychiatric disorder years prior to February 1998.  Thus, the 
veteran asserts that this is an informal claim that has been 
unadjudicated.  

However, the Board has reviewed the record and finds that 
there is no evidence of an informal claim for benefits filed 
prior to the February 1998 claim.  In this regard, the Board 
recognizes that the date of a VA outpatient or hospital 
examination or the date of hospital admission to a VA or 
uniformed services hospital, or the date of the veteran's 
admission to a non-VA hospital, where the veteran was 
maintained at VA expense, or a report from a private 
facility, will be accepted as the date of receipt of a claim 
under certain circumstances.  See 38 C.F.R. § 3.157(b)(1) 
(2001).  However, the cited regulation is predicated on 
claims for increase involving a prior allowance of a claim 
for pension or compensation, disallowance of a formal claim 
for compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to receipt of retired pay, or prior 
disallowance of pension on the basis that the disability was 
not permanently disabling.  38 C.F.R. § 3.157(b) (2001).  In 
this case, the effective date for a claim for increase is not 
at issue and there was no adjudication of the type required 
by 38 C.F.R. § 3.157(b).  Thus, in the absence of fulfillment 
of the requirements of 38 C.F.R. § 3.157(b), application of 
38 C.F.R. § 3.157(b)(1) is not appropriate.

The claim upon which this appeal for an earlier effective 
date is based stems from a grant of service connection made 
by the RO that the veteran's dysthymia was related 
etiologically to his service-connected headaches.  The RO has 
noted that the findings in Dr. Winer's report dated in March 
1991 show that the veteran probably had post concussion 
headache disorder with significant depression and emotional 
overlay.  As noted, 38 C.F.R. 3.155 defines an informal claim 
as any communication or action indicating intent to apply for 
one or more benefits.  In Brannon v. West, 12 Vet. App. 32, 
35 (1998), the Court noted that "[w]hile the Board must 
interpret the appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant."  In rejecting the veteran's argument as it 
relates to the private medical record at issue, the Board 
notes the 1991 medical record does not identify a claim 
sought nor does it relate to a claim for increase or a claim 
to reopen.  38 C.F.R. §§ 3.151, 3.157.  

In sum, the evidence shows that the veteran did not evidence 
an intent to claim entitlement to service connection for a 
psychiatric disorder as secondary to the now-service-
connected headaches until the February 1998 submission.  That 
is the first expression from the veteran pertinent to his 
psychiatric disorder representing an originally raised 
informal claim, and, thus, is the date assigned to the 
service connection grant.

Since the record does not show a formal claim of entitlement 
to service connection for dysthymia, or any expression from 
the veteran that he warranted such benefit or intended to 
pursue a claim based on such prior to February 27, 1998, 
there is no basis for an earlier effective date for that 
disability.  The claim is accordingly denied.  38 C.F.R. § 
3.400(b)(2).  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder is 
reopened; to that extent only, the veteran's appeal is 
granted.  

An initial evaluation of 30 percent for headaches, residuals 
of an automobile accident, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An effective date earlier than February 27, 1998, for the 
award of service connection for dysthymia is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

In the case of the back disorder, the Board observes that the 
veteran's 1998 VA examination does not address the question 
of whether a current back disorder is causally related to 
service.  An opinion as to this matter would be helpful, as 
the veteran's service medical records confirm treatment for 
back injury associated with a car accident in 1979.  

Moreover, with regard to the claim for a higher initial 
evaluation for dysthymia, additional VA examination could be 
helpful, as the veteran has indicated that he has continued 
to be increasingly symptomatic and to require treatment for 
this disability since the last examination.  Review of 
additional treatment records could also be helpful.  

With regard to the psychiatric examination, while the 
examiner addressed the issue of whether the veteran's 
dysthymia was likely related to service, the examiner did not 
indicate the degree to which the veteran's now service-
connected dysthymia was disabling.  It is noted in this 
regard that the VA examination showed a global assessment of 
functioning (GAF) score of 46, which is generally reflective 
of considerably more than a 10 percent disability.  It is 
unclear whether there are additional nonservice-connected 
disabilities which factor into that GAF score.  Additional 
clarification in this regard would aid the Board in reviewing 
the veteran's claim.

Inasmuch as the issue of TDIU is inextricably intertwined 
with these issues, it is also remanded at this time.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim for service connection for a back disorder, 
as well as the claim for initial evaluation of the veteran's 
psychiatric disorder, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his dysthymia and 
back disorder since the last RO request, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should afford the veteran a VA 
general medical examination of the 
veteran's service-connected disabilities 
other than his psychiatric disorder as 
well as an orthopedic examination to 
determine the etiology, nature, and 
extent of his current back disorder(s) 
and a psychiatric examination to evaluate 
the veteran's dysthymia.  The veteran's 
claims file should be made available to 
each examiner prior to the examination, 
and each examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies that each examiner deems 
necessary should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
orthopedic examiner is requested to 
provide a diagnosis for any back disorder 
shown upon examination.  The orthopedic 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any current back 
disorder is related to the veteran's 
period of active service, and 
specifically to the car accident 
documented in service.  The psychiatric 
examiner should evaluate the current 
manifestations of the veteran's 
dysthymia.  The veteran's disabilities 
should also be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiners 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected disorder, without 
regard to the age of the veteran.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder, as well as the claims for 
initial evaluation for dysthymia and the 
TDIU claim.  If the determinations remain 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



